Citation Nr: 1731596	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, claimed as Hashimoto's Disease, to include as secondary to the service-connected hidradenitis disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hidradenitis with scars. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corp from January 1977 to July 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2003 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Sioux Falls, South Dakota.  In the September 2003 decision, the RO increased the rating for hidradenitis from noncompensable, to 10 percent disabling, effective October 9, 2001, the date of claim.  The Veteran appealed the issue in a Notice of Disagreement received in March 2003.  In the June 2012 decision, the RO continued the 10 percent rating for hidradenitis, and denied service connection for Hashimoto's Disease.  The Veteran appealed the issues in a Notice of Disagreement received in July 2012. 

As noted above, the Veteran initially filed a claim for entitlement to service connection for Hashimoto's Disease.  The medical evidence of record reflects diagnoses of hypothyroid, autoimmune thyroiditis, and thyroid nodule.
Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In her August 2013 substantive appeal, the Veteran requested a Travel Board hearing.  In response to a September 2013 letter acknowledging the request, the Veteran notified VA in October 2013 that she no longer desired a hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (d) (2016).

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her current thyroid disorder is related to active service, to include exposure to contaminated water while stationed at Camp Lejeune.  In the alternative, she contends that it is due to her service-connected hidradenitis disability.  

The Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of a thyroid disorder.      

Post-service VA outpatient treatment records demonstrate the Veteran sought treatment for anxiety in October 2002, and the treating physician noted an anxiety disorder.  In a December 2002 record, the physician noted the Veteran reported a low sex drive, as well as muscle weakness.  A June 2011 record notes the presence of a right side thyroid with a nodule and complaints of fatigue; diagnoses include hypothyroid and thyroid nodule.  Records dated in July 2011 include diagnoses of anxiety, hypercholesterolemia, autoimmune thyroiditis, and hypothyroidism.  An August 2011 record notes the Veteran's check-up for her thyroid and cholesterol; the physician wrote that she started levothyroxine in her previous visit.    

The Veteran has current thyroid conditions, she was not, however, provided with a VA examination in connection with her claim of service connection for a thyroid disability.  In this regard, the Board notes that VBA has provided that if a Camp Lejeune veteran is determined to have manifestations of any of the diseases listed in 38 C.F.R. § 17.400, he/she is entitlement to a VA medical examination and opinion regarding its relationship to Camp Lejeune service.  See M21-1 "Live Manual", part IV, subpt. ii, ch. 2, sec.C.5.p.  VBA stated specifically, however, that "this is not an exclusive list" and "[m]edical evidence provided by a Veteran indicating that some other disease may be related to the known water contaminants would also be sufficient to initiate a VA examination." VBA Training Letter 11-03.
In the instant case, the record reflects the Veteran reported that she was recently treated by a VA physician who thought the aforementioned symptoms noted in the outpatient treatment records above were the result of water contaminants related to her service at Camp Lejeune and/or due to her service-connected hidradenitis disability.

In light of the Veteran's complaints and the aforementioned treatment records which demonstrate a current thyroid disability and symptoms of an autoimmune disease as a potential result of her service-connected hidradenitis disability, as well claimed exposure to contaminated water while stationed at Camp Lejeune, the Board finds this information sufficient to trigger VA's duty to develop medical-nexus evidence in connection with the Veteran's claim of service connection for a thyroid disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect the increased rating claim, the record reflects that the Veteran was most recently afforded an examination to determine the current degree of severity of her hidradenitis disability in September 2011.  The Veteran and her representative assert that the report of the examination in September 2011 does not accurately reflect the severity of her symptoms.  In various correspondence, the Veteran reported that her scarring was unstable and painful, and otherwise, constantly itchy.  She also reported that her skin, to include buttocks, legs, and back, was covered in scars.  
  
Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected hidradenitis disability with findings responsive to the applicable rating criteria.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  Specifically, ongoing VA outpatient treatment records dated from August 2011 to the present should be obtained and associated with the record to the extent possible.  38 C.F.R. § 3.159 (2016). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims, to include VA outpatient treatment records for the period from August 2011 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be provided an examination by a physician with sufficient expertise to address the etiology of the Veteran's thyroid disorder(s).  All pertinent evidence of record must be made available to and reviewed by the VA examiner. 

Based on the review of the record and the examination results, the examiner should identify all thyroid disorders that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  The opinion must include consideration of the Veteran's claimed exposure to contaminated water while stationed at Camp Lejeune.  
The examiner must review the record as well as any information provided by the AOJ as required by Training Letter 11-03/M21-1 "Live Manual", to include review of all information contained within the various websites identified as including relevant information.  The physician's opinion should include a discussion of any potential risk factors for the Veteran's development of any thyroid condition, as well as a discussion of the Veteran's specific exposures, to include route of exposure, length of exposure, and level of exposure, if known.

The examiner should also state an opinion with respect to each thyroid disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by Veteran's service-connected hidradenitis disability.  The opinion must address the medical evidence of record demonstrating diagnoses of right side thyroid with a nodule, hypothyroid, anxiety, hypercholesterolemia, and autoimmune thyroiditis, as well as symptoms of fatigue and muscle weakness.

If the physician believes that a thyroid disorder was permanently worsened by the hidradenitis disability, the physician should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to aggravation.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected hidradenitis disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  

4.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim.

5.  The AOJ should also undertake any additional development deemed necessary.

6.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and her representative need take no action until otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


